
	
		II
		112th CONGRESS
		2d Session
		S. 3670
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2012
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the use of fiscal year 2013 funds for United
		  States participation in joint military exercises with Egypt if the Government
		  of Egypt abrogates, terminates, or withdraws from the 1979 Egypt-Israel peace
		  treaty. 
	
	
		1.Short titleThis Act may be cited as the
			 Conditioning United States-Egypt
			 Military Exercises Act of 2012.
		2.Contingent limitation
			 on availability of fiscal year 2013 funds for United States participation in
			 joint military exercises with Egypt
			(a)LimitationNo amounts appropriated or otherwise
			 available for fiscal year 2013 may be made used for United States participation
			 in joint military exercises with Egypt if, during fiscal year 2013, the
			 Government of Egypt abrogates, terminates, or withdraws from the 1979
			 Egypt-Israel peace treaty signed at Washington, DC, on March 26, 1979.
			(b)WaiverThe
			 President may waive the limitation in subsection (a) if the President certifies
			 to Congress in writing that the waiver is in the national security interests of
			 the United States.
			
